20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 1 of
                                        41



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

   IN RE:                                          §
                                                   §        CASE NO. 1:20-10410-HCM
   3443 ZEN GARDEN, L.P.                           §
                                                   §        Chapter 11
      DEBTOR.                                      §

                             SUMMARY OF
   SECOND AND FINAL APPLICATION OF HMP ADVISORY HOLDINGS, LLC D/B/A
   HARNEY PARTNERS, FINANCIAL ADVISOR TO TRUSTEE, FOR ALLOWANCE OF
     COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
     EXPENSES INCURRED FROM APRIL 22, 2020 THROUGH FEBRUARY 2, 2021

                   This application requests relief that may be adverse to your
                   interests.

                   If no timely response is filed within 21 days from the date of
                   service, the relief requested herein may be granted without a
                   hearing being held.

                   A timely filed response is necessary for a hearing to be held.

         The firm of HMP Advisory Holdings, LLC d/b/a Harney Partners (“Harney” or
  “Applicant”), financial advisor to Gregory S. Milligan, Chapter 11 Trustee (the “Trustee”) of the
  bankruptcy estate (the “Estate”) of 3443 Zen Garden, L.P. (the “Debtor”) in the above-captioned
  chapter 11 case, submits its Summary for its Second and Final Application for Allowance of
  Compensation for Services Rendered and Reimbursement for Expenses Incurred (“Application”).
  The following is a summary of the information detailed in the Application.

         I.        Client. The Trustee.

         II.       Requesting Applicant/Firm. Financial advisor to the Trustee.

         III.      Total Amount of Fees Requested to be Paid and/or Approved:

              a.     Fees Incurred: $75,390.00
              b.     Expenses Incurred: $0.00
              c.     Total Fees and Expenses: $75,390.00
              d.     Amount Previously Paid under prior orders: $72,135.00
              e.     Amount Remaining to be Paid under this Application: $3,255.00
              f.     Time period covered: April 22, 2020 through February 2, 2021
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 2 of
                                        41



         IV.     BREAK OUT CURRENT APPLICATION

           Timekeeper           Title                   Rate        Hours           Value
           WHITE, ERIK          Managing Director       350.00      215.4           $75,390.00

         A.      Blended Hourly Rate: $350.00

         B.      Minimum Fee Increments: Harney bills time in tenth of hours.

         C.      Expenses: Harney is not requesting reimbursement of any expenses incurred.

         V.      Prior Applications. Under this Court’s Order Establishing Procedures for Interim
  Compensation and Reimbursement of Expenses for Professionals (ECF No. 135, the “Fee
  Procedures Order”), the Trustee has paid Harney a total of $60,172.00. Harney filed its First
  Interim Application for Allowance of Compensation for Services Rendered and Reimbursement of
  Expenses Incurred from April 22, 2020 through September 30, 2020 (ECF No. 302, the “First
  Interim Application”) on November 10, 2020. The Court granted the First Interim Application
  by Order dated December 7, 2020 (ECF No. 330, the “First Interim Order”). The Trustee
  subsequently paid Harney $11,963.00 authorized under the First Interim Order. Thus, the Trustee
  has previously paid Harney a total of $72,135.00 for reasonable and necessary fees and expenses
  incurred during the Case.

         VI.     Other Co-equal or Administrative Claimants in this Case: N/A. Allowance of
  Harney’s Application will not result in the Estate not being able to pay all co-equal or superior
  administrative claims in this case.

         VII. Result Obtained. As detailed in the application, Harney has advised the Trustee
  regarding the Trustee’s successful confirmation of a plan of liquidation that provided a return in
  excess of 80% to general unsecured creditors in a case where the Lender’s secured claims greatly
  exceed the real estate project’s value. The case status and the results obtained are described in
  more detail in the Application.

          VIII. Rates. The rates sought herein are reasonable because of the complexity of the case
  and the expertise of Erik White, a Managing Director at Harney. Harney is a leading provider of
  management and consulting services and has successfully advised other clients in various matters,
  both out of court and as a chapter 11 court-appointed professional. The blended hourly rate charged
  by Harney professionals was $350.00 for the entire case. Moreover, Harney’s average hourly rate
  was not reduced by layers of unnecessary billable personnel. Harney has spent time in this Case
  dealing with complex and novel issues, divergent creditor constituencies and at times was faced
  with time constraints.
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 3 of
                                        41



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

   IN RE:                                         §
                                                  §        CASE NO. 1:20-10410-HCM
   3443 ZEN GARDEN, L.P.                          §
                                                  §        Chapter 11
      DEBTOR.                                     §

   SECOND AND FINAL APPLICATION OF HMP ADVISORY HOLDINGS, LLC D/B/A
   HARNEY PARTNERS, FINANCIAL ADVISOR TO TRUSTEE, FOR ALLOWANCE OF
     COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
     EXPENSES INCURRED FROM APRIL 22, 2020 THROUGH FEBRUARY 2, 2021

                   This application requests relief that may be adverse to
                   your interests.

                   If no timely response is filed within 21 days from the date
                   of service, the relief requested herein may be granted
                   without a hearing being held.

                   A timely filed response is necessary for a hearing to be held.

         HMP Advisory Holdings, LLC d/b/a Harney Partners (“Harney” or “Applicant”),

  financial advisor to Gregory S. Milligan, Chapter 11 Trustee (the “Trustee”) of the bankruptcy

  estate (the “Estate”) of 3443 Zen Garden, L.P. (the “Debtor”) in the above-captioned chapter 11

  case, submits its Second and Final Fee Application for Allowance of Compensation for Services

  Rendered and Reimbursement for Expenses Incurred from April 22, 2020 through February 2,

  2021 (the “Application”), which seeks entry of an order, substantially in the form attached hereto

  as Exhibit A, pursuant to sections 327, 328(a), and 331 of title 11 of the United States Code (the

  “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

  Rules”), Rule 2016 of the Local Rules of the United States Bankruptcy Court for the Western

  District of Texas (the “Bankruptcy Local Rules”), and this Court’s Order Establishing

  Procedures for Interim Compensation and Reimbursement of Expenses for Professionals (ECF
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 4 of
                                        41



  No. 135, the “Fee Procedures Order”) (i) for the allowance of compensation in the amount of

  $75,390.00 for professional services performed by Harney for the period April 22, 2020 through

  February 2, 2021 (the “Application Period”), and (ii) authorize the Trustee to pay Harney

  $3,255.00, which is the amount remaining due to Harney after accounting for the Trustee’s prior

  disbursements under this Court’s prior orders.

          This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and 1334.

  Venue for this proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. The

  statutory predicates for the relief sought by this Application are sections 327, 328(a), 330(a), and

  331 of the Bankruptcy Code.

          In support of the Application, Harney would respectfully represent to the Court as follows:

                                         I. BACKGROUND

  A.      Bankruptcy Filing

          1.     Certain petitioning creditors (the “Petitioning Creditors”) initiated the above-

  captioned bankruptcy case (the “Case”) by filing an involuntary chapter 11 petition on March 22,

  2020 (the “Petition Date”).

          2.     This Court entered its Consent Order for Entry of Relief (ECF No. 11, the “Relief

  Order”) on April 8, 2020 (the “Relief Order Entry Date”).

          3.     On April 9, 2020, the Petitioning Creditors filed their Expedited Motion for Order

  Requiring Appointment of a Chapter 11 Trustee. See ECF No. 14. This Court entered its Order

  Requiring Appointment of a Chapter 11 Trustee on April 15, 2020. See ECF No. 27. The United

  States Trustee filed its Application for Order Approving Appointment of the Trustee and the Court

  granted it on April 22, 2020 (the “Appointment Date”), appointing the Trustee. See ECF Nos. 35

  & 36.
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 5 of
                                        41



          4.     The primary assets of the Estate were land, buildings, and other improvements

  located at 3443 Ed Bluestein Boulevard in Austin, Texas (collectively, the “Property”). See ECF

  No. 48 (the “Schedules”) at p. 8. The Property was sold via an auction and sale transaction (the

  “Sale”) to Romspen Mortgage Limited Partnership (the “Lender”). See ECF No. 278. The Sale

  closed on October 15, 2020. See ECF No. 284.

  B.      Overview of Bankruptcy Case

          5.     Since the Trustee’s appointment, the Trustee and his professionals have focused on

  maximizing the value of the Property through preservation and enhancement tasks while preparing

  to market the Property for sale.

          6.     The Trustee and his professionals have also been active in the bankruptcy process.

  Immediately upon his appointment, the Trustee began visiting the Property on a regular basis and

  continued such practice until the Property was sold on October 16, 2020. With the assistance of

  counsel and Applicant, the Trustee communicated at length with the parties in interest in the Case

  and their counsel as well as brokers, vendors and service providers with preexisting knowledge

  and familiarity with the Debtor and the Property. With the assistance of his counsel and financial

  advisors, the Trustee investigated and analyzed various types of maintenance and value

  enhancement proposals identified by many parties in interest in the Case.

          7.     The Trustee ultimately determined that the Estate required financing and obtained

  such financing from the Lender. Applicant assisted the Trustee in negotiating the terms of the

  Credit Facility that enabled the Trustee to preserve and enhance the value of the Property.

          8.     In pursuit of his preservation and enhancement activities, the Trustee, with the

  Applicant’s assistance, evaluated multiple financial routes to determine which would best serve

  the Estate. Ultimately, the Trustee elected to conduct a vigorous marketing process which resulted

  in the Sale.
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 6 of
                                        41



             9.       After the conclusion of the Sale, the Trustee proposed a plan of liquidation that

  ultimately resulted in a minimum distribution to holders of allowed general unsecured claims of

  no less than 80%. To achieve this distribution, the Trustee and his professionals began the process

  of objecting to alleged secured claims and negotiating with holders of general unsecured claims to

  set the amounts of those claims consistent with the Debtor’s books and records. The applicant

  assisted the Trustee with analyzing claims against the Debtor and the Estate and ensuring that such

  claims were allowed in the proper amounts.

             10.      The Applicant further supported the plan and the confirmation process by ensuring

  that all claims were properly analyzed, providing a liquidation analysis to insert into the disclosure

  statement, preparing exhibits and analyses for use in solicitation and at hearings related to

  confirmation of the plan, and supporting the Trustee’s efforts to reach consensual resolutions of

  the Estate’s claims against various parties in interest in this Case.

  C.         Employment and Prior Compensation

             11.      By application dated May 13, 2020 (the “Retention Application”), the Trustee

  sought to approve the employment and retention of Harney from the Appointment Date through

  the pendency of the chapter 11 case. On June 8, 2020, upon consideration of that application,

  together with the supporting affidavit, this Court entered an order approving the Trustee’s selection

  of Harney (Doc. 87) (the “Retention Order”).1 Pursuant to Local Rules, Harney has served as the

  Trustee’s financial advisor since the Appointment Date with all fees, expenses and payments from

  the Trustee subject to Bankruptcy Court approval.

             12.      Under the Fee Procedures Order, “all professionals in this Case pursuant to this

  [Fee Procedures] order of the Court may seek compensation for professional services rendered and


  1
      A copy of the Retention Order is attached hereto as Exhibit B.
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 7 of
                                        41



  reimbursement of expenses incurred in accordance with the following Compensation Procedures.”

  See Fee Procedures Order, ¶ 2. Pursuant to the Compensation Procedures in the Fee Procedures

  Order, Harney made monthly requests for the Trustee to pay fees and expenses in the aggregate

  amount of $60,172.00 and received no objections. Thus, under the Fee Procedures Order, the

  Trustee has made prior payments to Harney totaling $60,172.00.

         13.     Harney filed its First Interim Application for Allowance of Compensation for

  Services Rendered and Reimbursement of Expenses Incurred from April 22, 2020 through

  September 30, 2020 (ECF No. 302, the “First Interim Application”), by which Harney sought

  approval for payment in full of $59,815.00 in fees and $0.00 in expenses and sought authorization

  for the Trustee to pay Harney $11,963.00, which was 20% of the amount due to Harney that the

  Trustee had held back in accordance with the Fee Procedures Order. This Court granted the First

  Interim Application on December 7, 2020 (ECF No. 330, the “First Interim Order”). The Trustee

  subsequently paid Harney the $11,963.00 authorized by the First Interim Order. Combined with

  the amounts the Trustee paid Harney under the Fee Procedures Order, Harney has been paid a total

  of $72,135.00 for its fees and expenses incurred during the Case.

         14.     Harney has not entered into any agreement, express or implied, with any other party

  for the purpose of fixing or sharing fees or other compensation to be paid for professional services

  rendered in this Case.

         15.     No promises have been received by Harney or any member thereof as to

  compensation in connection with this Case other than in accordance with the provisions of the

  Bankruptcy Code.

  D.     Compensation Requested

         16.     This Application requests (i) approval on a final basis of fees in the amount of

  $75,390.00 for the Application Period, and (ii) authorization for the Trustee to pay Harney
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 8 of
                                        41



  $3,255.00, which is the amount remaining due to Harney after accounting for the Trustee’s prior

  disbursements under the Fee Procedures Order and the First Interim Order.

         17.     Harney’s charges for professional services rendered in this Case were billed in

  accordance with Harney’s existing billing procedures. The rates Harney charged for the services

  rendered by its professionals in this Case are the same Harney charges for professional services

  rendered in comparable non-bankruptcy related matters and are reasonable based on the customary

  compensation charged by comparably skilled professionals in comparable non-bankruptcy cases

  in a competitive national legal market.

         18.     Harney submits that this Application complies with sections 330 and 331 of the

  Bankruptcy Code, the Bankruptcy Rules, the Bankruptcy Local Rules and the United States

  Trustee Guidelines.

         19.     The fees sought by this Application during the Application Period reflect an

  aggregate of hours of Harney professional time spent and recorded in performing services for the

  Trustee during the Application Period, at a blended hourly rate of $350.00.

                                 II. FEE AND COST RECORDS

         20.     In support of this Application, the following documents are attached:

                        As a cover sheet, a Fee Application Summary (the “Fee Application
                        Summary”), which includes a summary describing services rendered by
                        category and the total cost of each category of services by professional is
                        attached to the front of this Application;

                        As Exhibit B, a copy of the Retention Order;

                        As Exhibit C, a copy of Harney’s computerized time-keeping records of
                        the time expended in the rendition of the professional services the Trustee
                        required, which set forth a detailed description of services performed by
                        each professional on behalf of the Trustee;

                        As Exhibit D, a chart reflecting the aggregate of the time expended by each
                        professional and their billing rate; and
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 9 of
                                        41



                         As Exhibit E, a summary of Mr. White’s qualifications, experience and
                         credentials.

         21.     During the Application Period, Harney has primarily focused its efforts in the

  following areas: (a) assisting the Trustee in managing the Debtor’s finances, (b) creating and

  analyzing a budget for the Debtor to operate under and ensure compliance under the Post-Petition

  Financing Order, and (c) communicating and coordinating with the Trustee’s other professionals,

  including the general contractor, to efficiently administer the bankruptcy estate and negotiate with

  the Debtor’s stakeholders and their counsel.

         22.     The following is a summary of significant professional services rendered by Harney

  during the Application Period.

  A.     Financial Analysis

         23.     Harney drafted interim and final budgets, consulted the Trustee on prior

  preservation requests, reviewed repair estimates related to the Property, prepared budget

  reconciliations, and spent a significant amount of time communicating with the Trustee’s

  professional team and other parties, including the Debtor’s general contractor, to advise the Trustee

  on the Debtor’s financial matters.

  B.     Meetings & Conference Calls

         24.     Harney used this category to bill for meetings and calls it attended. For example,

  Harney attended the creditor meeting and participated in a call with the Lender and the Trustee.

  Harney also billed time to this task code for coordination calls between the Trustee and his counsel

  where many different task codes were covered.

  C.     Reporting & Analysis

         25.     Within this category, Harney largely billed for its professionals’ time in preparing

  monthly operating reports for the Trustee’s review.
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 10
                                      of 41



  D.      Plan & Disclosure Statement

          26.    This category consists of Harney’s time spent drafting a liquidation analysis,

  reviewing and reconciling the claims register, preparing for and attending mediation, supporting

  negotiations that resulted in settlements with the Lender and other parties in interest in the Case,

  and assisting with other matters to achieve the consensual plan that was confirmed on January 26,

  2021.

  E.      Other Tasks

          27.    Harney also billed to other task codes not detailed above. In relation to the above-

  outlined task codes, Harney spent minimal time billing to the following matter codes:

                         Case Administration: 12.1 hours, $4,235.00, including reviewing
                         pleadings, conducting analysis and creating exhibits in support of
                         pleadings; and attending hearings; and

                         Employment / Fee Application: 3.6 hours, $1,260.00, including time
                         spent to prepare monthly fee statements and the first interim fee
                         application.

                                     III. LEGAL STANDARDS

          28.    Pursuant to section 330 of the Bankruptcy Code, this Court may award to

  professional persons employed under section 327 reasonable compensation for actual, necessary

  services rendered and reimbursement for actual, necessary expenses incurred.

          29.    The Fifth Circuit has “made clear that the lodestar, Johnson factors, and § 330 [of

  the Bankruptcy Code] coalesce[ ] to form the framework that regulates the compensation of

  professionals employed by the bankruptcy estate.” In re Pilgrim's Pride, 690 F.3d 650, 656 (5th

  Cir. 2012).

          30.    “Under this framework, bankruptcy courts must first calculate the amount of the

  lodestar.” Id. To apply the lodestar approach, the Court determines a reasonable fee in a case by
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 11
                                      of 41



  multiplying the number of hours expended by an hourly rate. Pennsylvania v. Delaware Valley

  Citizens' Counsel for Clean Air, 478 U.S. 456 (1987).

            31.   After calculating the lodestar, the Court “then may adjust the lodestar up or down

  based on the factors contained in § 330 and [its] consideration of the twelve factors listed in

  Johnson.” Pilgrim's Pride, 690 F.3d at 656 (quoting In re Cahill, 428 F.3d 536, 540 (5th Cir.

  2005)).

            32.   Section 330 of the Bankruptcy Code instructs the Court to “tak[e] into account all

  relevant factors, including—

                         The time spent on such services;

                         The rates charged for such services;

                         Whether the services were necessary to the administration of, or
                         beneficial at the time at which the service was rendered toward the
                         completion of, a case under this title;

                         Whether the services were performed within a reasonable amount of
                         time commensurate with the complexity, importance, and nature of
                         the problem, issue, or task addressed;

                         With respect to a professional person, whether the person is board
                         certified or otherwise has demonstrated skill and experience in the
                         bankruptcy field; and

                         Whether the compensation is reasonable based on the customary
                         compensation charged by comparably skilled practitioners in cases
                         other than cases under this title.

  Pilgrim's Pride, 690 F.3d at 655-56 (quoting 11 U.S.C. § 330(a)(3)).

            33.   The twelve Johnson factors include the time and labor required; the novelty and

  difficulty of the questions; the skill requisite to perform the professional service properly; the

  preclusion of other employment by the professional due to acceptance of the case; the customary

  fee; whether the fee is fixed or contingent; time limitations imposed by the client or circumstances;

  the amount involved and the results obtained; the experience, reputation and ability of the
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 12
                                      of 41



  professional; the undesirability of the case; the nature and length of the profession of relationship

  with the client; and awards in similar cases. See Johnson v. Georgia Highway Express, Inc., 488

  F.2d 714, 717-19 (5th Cir. 1974).

           34.    Under each of the guidelines, Harney submits the fees requested herein are fair and

  reasonable.

                               IV. APPLICATION OF GUIDELINES

           35.    As required by the first step of the two-step analysis imposed by section 330(a)(1)

  analysis, all services rendered in this Case by Harney were necessary and appropriate. The actions

  taken by Harney were essential to preserving the value of the assets for the Estate.

           36.    Likewise, with respect to the second step of the analysis, the compensation sought

  by Harney is competitive. Harney’s staffing decisions resulted in efficient case management. The

  issues in this bankruptcy case have been addressed promptly, properly and with no duplication.

           37.    Under the lodestar method, in aggregate, Harney rendered during the Application

  Period 215.4 hours of service at an overall blended hourly rate of $350.00. Harney has provided

  effective representation at minimal expense.

           38.    The twelve Johnson factors also support approval of the fees requested in these

  cases.

  a.       Time and Labor Required. Harney expended 215.4 hours to represent the Trustee in the
           Application Period. Because of Harney’s desire to minimize duplication, all of the billed
           professional time was incurred by Erik White.

  b.       Novelty and Difficulty of the Questions. Representation of the Trustee and the size of
           this bankruptcy case involved difficult issues and negotiations with many different
           parties.

  c.       Skill Required. This Case requires a high amount of skill because of its size, speed and
           the need to, among other things, negotiate a variety of complicated issues that arose
           with various creditors.

  d.       Preclusion of Other Employment. This representation has not caused significant
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 13
                                      of 41



        dislocation or preclusion of other employment by Harney.

  e.    Customary Fee. If this Case were not one under the Bankruptcy Code, Harney would
        charge the Trustee, and expect to receive on a current basis, an amount at least equal to
        the amounts herein requested for the professional services rendered. The rates charged
        in this Case are either standard rates or rates that are reduced from standard rates for the
        respective timekeepers. Harney represents and would demonstrate that the fees are
        competitive for this region and customary for the degree of skill and expertise required
        in the representation of the Trustee by other experienced bankruptcy practitioners and
        other professionals in this district.

  f.    Fixed or Contingent Fee. Harney accepted this representation on an hourly basis, which
        was approved by the Bankruptcy Court. Due to expected amount of time, collection of
        all amounts beyond the initial retainer are, by their nature, contingent.

  g.    Time Limitations. As this Court is aware, “emergency” motions have been filed in this
        Case. Thus, Harney has been required to attend to various issues as they have arisen.
        Occasionally, Harney has had to perform those services under significant time
        constrains.

  h.    Amounts and Results. Harney assisted the Trustee in preserving the Estate’s assets and
        maximizing the recovery from those assets, namely a recovery in excess of 80% to
        general unsecured creditors.

  i.    Experience, Reputation and Ability. Mr. White is highly experienced in financial
        analysis, restructuring support and related activities, and has been actively involved in
        many bankruptcy cases in the Western District of Texas and elsewhere. The
        professionals at Harney enjoy a reputation as providing quality services without
        inefficiencies and duplications which occasionally occur in representations by larger
        firms. Attached as Exhibit E is a summary of Mr. White’s qualifications, experience,
        and credentials.

  j.    Undesirability of the Case. There are no particular undesirable features of this Case.

  k.    Relationship with Client. As disclosed in the Retention Application, the Trustee is an
        Executive Vice President at Harney, although the Trustee did not bill any time to the
        matter under this Application or as financial advisor to the Trustee. Irrespective of
        Harney’s relationship to the Trustee, its services were reasonable, cost-effective, and
        efficient.

  l.    Awards in Similar Cases. The compensation sought by Harney in this Case is the
        commensurate rates sought by professionals in other cases in this district.

                                         V. CONCLUSION

        For the foregoing reasons, HMP Advisory Holdings, LLC d/b/a Harney Partners requests
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 14
                                      of 41



  that the Court:

         (i)        grant approval of all fees in the amount of $75,390.00 for the entire case;

         (ii)       authorize and direct the Trustee to pay Harney the outstanding balance due of

  $3,255.00; and

         (iii)      order such other relief as the Court deems just and proper.




  Dated: March 4, 2021                             /s/ Scott D. Lawrence
                                                  Jason M. Rudd, Tex. Bar No. 24028786
                                                  Scott D. Lawrence, Tex. Bar No. 24087896
                                                  Daniella G. Heringer, Tex. Bar No. 24103460
                                                  WICK PHILLIPS GOULD & MARTIN, LLP
                                                  3131 McKinney Avenue, Suite 500
                                                  Dallas, Texas 75204
                                                  Telephone: (214) 692-6200
                                                  Facsimile: (214) 692-6255
                                                  jason.rudd@wickphillips.com
                                                  scott.lawrence@wickphillips.com
                                                  daniella.heringer@wickphillips.com

                                                  COUNSEL FOR GREGORY S. MILLIGAN,
                                                  CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.



                                     CERTIFICATE OF SERVICE
          I certify that on March 4, 2021, a true and correct copy of the forgoing was served on the
  parties listed on the attached service list, either via ECF or United States First Class mail as
  indicated therein. Exhibits C & D to this Application have not been included with copies served
  via U.S. mail. Pursuant to L. Rule 2016(b)(2), any party in interest may obtain a copy of Exhibits
  C & D to this Application at no charge by requesting a copy from Scott Lawrence at
  scott.lawrence@wickphillips.com. Exhibits C & D are also available on PACER at
  ecf.txwb.uscourts.gov for a fee. Furthermore, I directed a third-party service provider to serve the
  foregoing document(s) via U.S. Mail, first class, postage prepaid, on the parties not otherwise
  receiving ECF notices, as indicated on the service list attached hereto. Such service will be attested
  via a supplemental affidavit of service.

                                                  /s/ Scott D. Lawrence
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 15
                                      of 41




                         EXHIBIT A
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 16
                                      of 41




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

      IN RE:                                          §
                                                      §        CASE NO. 1:20-10410-HCM
      3443 ZEN GARDEN, L.P.                           §
                                                      §        Chapter 11
         DEBTOR.                                      §
                          ORDER GRANTING
  SECOND AND FINAL APPLICATION OF HMP ADVISORY HOLDINGS, LLC D/B/A
  HARNEY PARTNERS, FINANCIAL ADVISOR TO TRUSTEE, FOR ALLOWANCE OF
    COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT OF
    EXPENSES INCURRED FROM APRIL 22, 2020 THROUGH FEBRUARY 1, 2021

            The Court has considered HMP Advisory Holdings, LLC d/b/a Harney Partners’

  (“Harney”) Second and Final Application for Allowance of Compensation for Services Rendered

  and Reimbursement of Expenses Incurred from April 22, 2020 through February 1, 2021 (the

  “Application”)1 The Court finds that (i) it has jurisdiction over the matters raised in the

  Application pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28

  U.S.C. § 157(b)(2); (iii) the relief requested in the Application is in the best interests of the Estate


  1
   Capitalized terms unless otherwise defined herein shall have the same meaning as ascribed to them in the
  Application.

      ORDER GRANTING SECOND AND FINAL FEE APPLICATION OF HARNEY PARTNERS                   PAGE 1 OF 2
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 17
                                      of 41



  and its creditors; (iv) proper and adequate notice of the Application and the hearing thereon has

  been given and that no other or further notice is necessary; (v) the services of Harney as financial

  advisor for the Trustee were not duplicative of other professional services rendered to the Trustee

  and the services provided to the Estate resulted in significant benefit and value to the Estate; and

  (vi) upon the record, after due deliberation, good and sufficient cause exists for the granting of the

  relief as set forth herein.

          IT IS, THEREFORE, ORDERED that the Application is hereby granted.

          IT IS FURTHER ORDERED that Harney is hereby awarded and allowed, on a final basis,

  fees for reasonable and necessary services to the Estate in the amount of $75,390.00 for the period

  April 22, 2020 through February 2, 2021.

          IT IS FURTHER ORDERED that the Trustee is authorized to pay Harney the balance owed

  of $3,255.00, which is the remaining outstanding amount not previously paid to Harney as

  authorized by this Court’s prior orders.

          IT IS FURTHER ORDERED that the Court shall retain jurisdiction over any dispute

  arising from or relating to the implementation of this Order.

                                                    ###

  PREPARED AND SUBMITTED BY:

  Jason M. Rudd, Tex. Bar No. 24028786
  Scott D. Lawrence, Tex. Bar No. 24087896
  WICK PHILLIPS GOULD & MARTIN, LLP
  3131 McKinney Avenue, Suite 500
  Dallas, Texas 75204
  Telephone: (214) 692-6200
  Facsimile: (214) 692-6255
  jason.rudd@wickphillips.com
  scott.lawrence@wickphillips.com
  COUNSEL FOR GREGORY S. MILLIGAN,
  CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.



   ORDER GRANTING SECOND AND FINAL FEE APPLICATION OF HARNEY PARTNERS                    PAGE 2 OF 2
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 18
                                      of 41




                         EXHIBIT B
20-10410-hcm
 20-10410-hcm Doc#87
               Doc#413Filed
                         Filed
                             06/08/20
                               03/04/21Entered
                                         Entered
                                               06/08/20
                                                 03/04/21
                                                        09:27:33
                                                          18:22:56Main
                                                                   MainDocument
                                                                        DocumentPgPg
                                                                                   1 of
                                                                                     194
                                           of 41




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: June 08, 2020.

                                                                    __________________________________
                                                                           H. CHRISTOPHER MOTT
                                                                    UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________



                                UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION
    IN RE:                                                   §
                                                             §         CASE NO. 1:20-10410-HCM
    3443 ZEN GARDEN, L.P.                                    §
                                                             §         Chapter 11
             DEBTOR.                                         §

                              ORDER GRANTING
          APPLICATION OF CHAPTER 11 TRUSTEE UNDER 11 U.S.C. §§ 105(a)
      AND 363(b) FOR ORDER AUTHORIZING EMPLOYMENT AND RETENTION OF
      HMP ADVISORY HOLDINGS, LLC D/B/A HARNEY PARTNERS AS FINANCIAL
      ADVISORS TO THE CHAPTER 11 TRUSTEE EFFECTIVE AS OF APRIL 22, 2020

            CAME ON FOR CONSIDERATION the Application of Chapter 11 Trustee Under 11

   U.S.C. §§ 105(a) and 363(b) for an Order Authorizing the Retention of HMP Advisory Holdings,

   LLC d/b/a Harney Partners as Financial Consultants to the Trustee Effective April 22, 2020 (the

   “Application”)1 filed by Gregory Milligan, Chapter 11 Trustee (“Trustee”) of the bankruptcy estate

   of 3443 Zen Garden, (the “Debtor”), and the Court having found that it has jurisdiction to consider

   the Application and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and the


   1 Capitalized terms not otherwise defined herein are used as defined in the Application.

    ORDER GRANTING APPLICATION TO RETAIN AND EMPLOY HARNEY PARTNERS                            PAGE 1 OF 4
    AS FINANCIAL ADVISOR TO CHAPTER 11 TRUSTEE
20-10410-hcm
 20-10410-hcm Doc#87
               Doc#413Filed
                         Filed
                             06/08/20
                               03/04/21Entered
                                         Entered
                                               06/08/20
                                                 03/04/21
                                                        09:27:33
                                                          18:22:56Main
                                                                   MainDocument
                                                                        DocumentPgPg
                                                                                   2 of
                                                                                     204
                                           of 41



   Court having found that consideration of the Application and the relief requested therein is a core

   proceeding pursuant to 28 U.S.C. § 157(b); and the Court having found that venue of this

   proceeding in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that

   notice of the Application as set forth therein is sufficient under the circumstances; and the Court

   having reviewed the Application and the Patterson Declaration and having considered statements

   in support of the Application at the hearing held before this Court (the “Hearing”), if any; and the

   Court finding that all objections, if any, to the Application have been withdrawn, resolved or

   overruled; and the Court having determined that the legal and factual bases set forth in the

   Application and at the Hearing establish just cause for the relief granted herein; and upon all of

   the proceedings had before the Court; and after due deliberation and sufficient cause appearing

   therefor,

          IT IS HEREBY ORDERED THAT:

          1.      The Application is GRANTED as set forth herein.

          2.      The terms of the Engagement Letter, including without limitation, the

   compensation provisions, all as modified by this Order, are reasonable terms and conditions of

   employment and are hereby approved, subject to the following terms, which apply notwithstanding

   anything in the Engagement Letter or the Application to the contrary:

               a. Harney shall file with the Court, and provide notice to the United States Trustee
                  (“U.S. Trustee”) and any committee appointed in the future, reports of
                  compensation earned and expenses incurred on a quarterly basis. Such reports shall
                  contain summary charts which describe the services provided, identify the
                  compensation earned, and itemize the expenses incurred;

               b. The Trustee is permitted to indemnify and hold harmless Harney, its affiliates and
                  their respective shareholders, members, managers, employees, agents,
                  representatives, and subcontractors (“Indemnified Person”) according to the terms
                  of the Engagement Letter. Notwithstanding the terms of the Engagement Letter, in
                  no event shall an Indemnified Person be indemnified or receive contribution or
                  other payment under the Engagement Letter if the Trustee, the Estate, or any

    ORDER GRANTING APPLICATION TO RETAIN AND EMPLOY HARNEY PARTNERS                        PAGE 2 OF 4
    AS FINANCIAL ADVISOR TO CHAPTER 11 TRUSTEE
20-10410-hcm
 20-10410-hcm Doc#87
               Doc#413Filed
                         Filed
                             06/08/20
                               03/04/21Entered
                                         Entered
                                               06/08/20
                                                 03/04/21
                                                        09:27:33
                                                          18:22:56Main
                                                                   MainDocument
                                                                        DocumentPgPg
                                                                                   3 of
                                                                                     214
                                           of 41



                   statutory committee of unsecured creditors appointed in the Case asserts a claim
                   against an Indemnified Person and the Court determines by final order that such
                   claim arose out of the gross negligence or willful misconduct on the part of that or
                   any other Indemnified Person;

                c. If, before the earlier of (i) the entry of an order confirming a chapter 11 plan in the
                   Case (that order having become a final order no longer subject to appeal), and
                   (ii) the entry of an order closing the Case, any Indemnified Party believes that it is
                   entitled to the payment of any amounts by the Estate on account of the Trustee’s
                   indemnification, contribution, and/or reimbursement obligations under the
                   Engagement Letter (as modified by this Order), including without limitation the
                   advancement of defense costs, such Indemnified Party must file an application
                   therefor in this Court, and the Trustee may not pay any such amounts to the
                   Indemnified Party before the entry of an order by this Court approving the payment.
                   This paragraph is intended only to specify the period of time under which the Court
                   shall have jurisdiction over any request for fees and expenses by the Indemnified
                   Party for indemnification, contribution, or reimbursement and not as a provision
                   limiting the duration of the Trustee’s obligation to indemnify or make contributions
                   or reimbursements to the Indemnified Party. All parties in interest shall maintain
                   the right to object to any application by an Indemnified Party for indemnification,
                   contribution and/or reimbursement;

                d. In the event that any Indemnified Party seeks reimbursement from the Trustee for
                   attorneys’ fees and related expenses pursuant to the Application and Engagement
                   Letter (as modified by this Order), the invoices and supporting time records (which
                   may be redacted to maintain confidentiality or privilege) for the attorneys’ fees and
                   related expenses shall be annexed to the Indemnified Party’s own application, both
                   interim and final, and these invoices and time records shall be subject to the
                   approval of the Bankruptcy Court, and the Debtors may not pay any such amounts
                   absent entry of an order of the Court approving such payments;

                e. For a period of three years after the conclusion of the engagement, neither Harney
                   nor any of its affiliates shall make any investments in the Debtor or the Reorganized
                   Debtor;

                f. Harney shall disclose any and all facts that may have a bearing on whether Harney,
                   its affiliates, and/or any individuals working on the engagement have any interest
                   materially adverse to the interest of the Debtors’ estates or of any class of creditors
                   or equity security holders, by reason of any direct or indirect relationship to,
                   connection with, or interest in, the Debtors, or for any other reason. The obligation
                   to disclose identified in this subparagraph is a continuing obligation.

          3.       The Trustee is authorized, but not directed, to pay, in the ordinary course of

   business, all amounts invoiced by Harney for fees and expenses incurred in connection with its

   retention.

    ORDER GRANTING APPLICATION TO RETAIN AND EMPLOY HARNEY PARTNERS                          PAGE 3 OF 4
    AS FINANCIAL ADVISOR TO CHAPTER 11 TRUSTEE
20-10410-hcm
 20-10410-hcm Doc#87
               Doc#413Filed
                         Filed
                             06/08/20
                               03/04/21Entered
                                         Entered
                                               06/08/20
                                                 03/04/21
                                                        09:27:33
                                                          18:22:56Main
                                                                   MainDocument
                                                                        DocumentPgPg
                                                                                   4 of
                                                                                     224
                                           of 41



          4.      The Trustee’s retention of Harney on the terms and conditions set forth in the

   Application and the Engagement Letter, as modified by this Order, is hereby approved effective

   as of April 22, 2020.

          5.      To the extent there is inconsistency between the terms of the Engagement Letter,

   the Application, and this Order, the terms of this Order shall govern.

          6.      Notwithstanding anything to the contrary herein, nothing in this Order authorizes

   the use of cash collateral or postpetition financing. Any payments authorized to be made pursuant

   to this Order shall be made only to the extent authorized under any cash collateral and/or

   postpetition financing order (as amended or extended, as the case may be) and the corresponding

   budget approved by the Court in effect as of the time such payment is to be made.

          7.      The Trustee is authorized to take all actions necessary to effectuate the relief

   granted in this Order in accordance with the Application.

          8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

   related to the implementation, interpretation, and enforcement of this Order.

                                                  ###



   PREPARED AND SUBMITTED BY:

   Jason M. Rudd
   State Bar No. 24028786
   Scott D. Lawrence
   State Bar No. 24087896
   WICK PHILLIPS GOULD & MARTIN, LLP
   3131 McKinney Avenue, Suite 100
   Dallas, Texas 75204
   Telephone: (214) 692-6200
   Facsimile: (214) 692-6255

   PROPOSED COUNSEL FOR GREGORY MILLIGAN,
   CH. 11 TRUSTEE FOR 3443 ZEN GARDEN, L.P.

    ORDER GRANTING APPLICATION TO RETAIN AND EMPLOY HARNEY PARTNERS                       PAGE 4 OF 4
    AS FINANCIAL ADVISOR TO CHAPTER 11 TRUSTEE
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 23
                                      of 41




                         EXHIBIT C
                      20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 24
                                                            of 41

HMP Advisory Holdings, LLC d/b/a Harney Partners
EXHIBIT C
Time Detail

Activity category                    Date       Professional Hours   Fees             Description
Case Administration                   5/17/2020   Erik White     0.8          $280.00 Review proposed flow of funds description; develop graphics
                                                                                      to illustrate
Case Administration                   5/18/2020    Erik White    0.4          $140.00 Update exhibits for flow of funds
Case Administration                   5/21/2020    Erik White    1.0          $350.00 attend telephonic interim DIP hearing
Case Administration                   6/14/2020    Erik White    0.4          $140.00 review draft of G Milligan declaration, provide comments
Case Administration                   6/15/2020    Erik White    1.6          $560.00 Review filed objects to motion for post-petition financing, draft
                                                                                      and circulate internally schedule of objections
Case Administration                   6/18/2020    Erik White    2.8          $980.00 attend court hearing on final budget and retention applications
                                                                                      (2.8)
Case Administration                   6/24/2020    Erik White    0.3          $105.00 Review critical vendor amounts requested vs budget
Case Administration                   9/17/2020    Erik White    1.1          $385.00 attend court hearing on stipulations
Case Administration                   9/29/2020    Erik White    1.2          $420.00 call with trustee to prepare for auction (0.4); attend auction
                                                                                      (0.3); post-auction debrief with trustee team (0.5)
Case Administration                   10/1/2020    Erik White    1.3          $455.00 calls with trustee team (0.6; 0.7)
Case Administration                   10/7/2020    Erik White    0.7          $245.00 calls with trustee team re: hearing and next steps (0.4); attend
                                                                                      hearing (0.3)
Case Administration                   10/8/2020    Erik White    0.5          $175.00 call with Panache re: transition of invoices / accounting
Case Administration Total                                       12.1        $4,235.00
Employment / Fee Application          6/22/2020    Erik White    0.5          $175.00 Draft first interim fee statement
Employment / Fee Application           7/6/2020    Erik White    0.3          $105.00 Develop 2nd monthly fee statement
Employment / Fee Application           8/3/2020    Erik White    0.3          $105.00 Draft monthly fee statement for July
Employment / Fee Application          8/21/2020    Erik White    1.0          $350.00 draft first interim fee application
Employment / Fee Application         10/28/2020    Erik White    0.6          $210.00 update draft of first interim fee application
Employment / Fee Application          11/2/2020    Erik White    0.3          $105.00 draft monthly fee statement
Employment / Fee Application          11/6/2020    Erik White    0.6          $210.00 review and comment on fee application drafts for Harney,
                                                                                      Sprouse, Wick Phillips
Employment / Fee Application Total                               3.6        $1,260.00
Financial Analysis                    4/29/2020    Erik White    5.3        $1,855.00 call with G. Milligan, Wick Phillips (Rudd/Lawrence), K.
                                                                                      Mercer, Panache (0.7); call with G. Milligan (0.5); review prior
                                                                                      preservation payment requests (1.0); Call with Adam, Amanda
                                                                                      and Greg re: budget (0.9); follow-up with G. Milligan re same
                                                                                      (0.1); review and update budget, distribute to G. Milligan and
                                                                                      Wick Phillips for review (2.1)
Financial Analysis                    4/30/2020    Erik White    3.8        $1,330.00 participate in call with Ch 11 trustee team (0.5); update budget
                                                                                      (1.8); communications with A. Woodham re: model (0.4); call
                                                                                      with Trustee team to review model (1.1)
Financial Analysis                    5/2/2020     Erik White    0.3          $105.00 Review foundation repair estimate and timeline, update budget
                                                                                      accordingly and distribute to trustee team
Financial Analysis                    5/20/2020    Erik White    0.4          $140.00 update and finalize budget
Financial Analysis                    5/22/2020    Erik White    1.1          $385.00 Draft second interim & final budgets
                     20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 25
                                                           of 41

Activity category               Date       Professional Hours   Fees             Description
Financial Analysis               5/26/2020   Erik White     1.1          $385.00 Call with Panache re: 2nd interim and final budgets (0.5);
                                                                                 Communications with Amanda re: budget, review IPSA figures
                                                                                 in budget (1.1)
Financial Analysis               5/27/2020   Erik White     4.2        $1,470.00 Communications with Amanda re: invoice payments (0.8);
                                                                                 review payments submitted by Panache for reimbursement
                                                                                 pursuant to the 1st Interim Budget (2.9); Review draft of 2nd
                                                                                 Interim Budget (0.5)
Financial Analysis               5/28/2020   Erik White     3.6        $1,260.00 Update review of reimbursement request with new
                                                                                 documentation (0.5); finalize wire amount (0.9); Draft first
                                                                                 budget reconciliation report (2.2)
Financial Analysis               5/29/2020   Erik White    1.3           $455.00 call with Panache re budget (0.5); calls with G. Milligan re:
                                                                                 budget (0.5); update and finalize budget (0.3)
Financial Analysis               6/1/2020    Erik White     1.9          $665.00 Develop claims reconciliation analysis (1.1); review critical
                                                                                 vendor motion (0.4) and call with S. Lawrence (0.4)
Financial Analysis               6/2/2020    Erik White    0.3           $105.00 Draft template for final budget (0.3)
Financial Analysis               6/4/2020    Erik White    1.6           $560.00 call with G. Milligan re: budget (0.4); call with Panache and G.
                                                                                 Milligan re: budget (0.7); review and update budget (0.5)
Financial Analysis               6/4/2020    Erik White    1.3           $455.00 Review prospective CV list (0.6); call with G. Milligan, S.
                                                                                 Lawrence, and Panache re: CV (0.4); Review draft of final
                                                                                 budget (0.3)
                      20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 26
                                                            of 41

Activity category                Date         Professional Hours   Fees              Description
Financial Analysis                6/8/2020      Erik White     0.9           $315.00 review employee info, call with Amanda re: info (0.2); review
                                                                                     amended budget response (0.3); Call with G. Milligan and J.
                                                                                     Rudd to update budget (0.4)
Financial Analysis                6/9/2020     Erik White      1.9           $665.00 Update tracking of invoices; review 2nd request for
                                                                                     reimbursement from Panache
Financial Analysis                6/10/2020    Erik White      5.6         $1,960.00 Review 2nd request for reimbursement from Panache, provide
                                                                                     recommendation to Trustee to approve (2.8); Review historical
                                                                                     draw request info (2.3) and discussions with G. Milligan (0.2)
                                                                                     and A. Woodard (0.3) re: same
Financial Analysis                6/21/2020    Erik White      0.5           $175.00 Update budget reconciliation
Financial Analysis                 7/1/2020    Erik White      1.3           $455.00 review draw request; transfer funds to prof escrow
Financial Analysis                7/14/2020    Erik White      1.1           $385.00 review reimbursement request
Financial Analysis                7/15/2020    Erik White      0.3           $105.00 Update cash budget
Financial Analysis                7/16/2020    Erik White      0.3           $105.00 review updated budget
Financial Analysis                7/17/2020    Erik White      0.9           $315.00 update budget (0.2); calls with Adam and Amanda re: budget
                                                                                     (0.5); email to trustee team to update (0.2)
Financial Analysis                7/20/2020    Erik White      2.9         $1,015.00 draft reconciliation report to secured lender; review schedule D
                                                                                     vs supporting info
Financial Analysis                7/24/2020    Erik White      0.5           $175.00 call with Rompsen re: budget
Financial Analysis                7/27/2020    Erik White      1.5           $525.00 update claims analysis (0.4); review reimbursement request
                                                                                     (1.1)
Financial Analysis                 8/8/2020    Erik White      1.4           $490.00 Review draw request and supporting documentation
Financial Analysis                8/10/2020    Erik White      0.8           $280.00 prepare for (0.5) and call with J. Rudd re: budget (0.3)
Financial Analysis                8/14/2020    Erik White      1.3           $455.00 review critical vendor payment requests
Financial Analysis                8/18/2020    Erik White      0.6           $210.00 Review draw request and supporting documentation
Financial Analysis                8/24/2020    Erik White      1.8           $630.00 draft budget reconciliation report for July 24 - Aug 21
Financial Analysis                8/25/2020    Erik White      0.7           $245.00 review submitted request for reimbursement
Financial Analysis                 9/3/2020    Erik White      1.1           $385.00 review reimbursement request, provide comments/questions
Financial Analysis                9/14/2020    Erik White      0.5           $175.00 begin to update budget reconciliation report
Financial Analysis                9/15/2020    Erik White      1.0           $350.00 review reimbursement request and supporting documentation
Financial Analysis                9/16/2020    Erik White      0.8           $280.00 review proposed budget; communications re: proposed budget

Financial Analysis                9/22/2020    Erik White      2.1           $735.00 review emails and attachment re: security deposits
Financial Analysis                9/25/2020    Erik White      1.6           $560.00 review reimbursement request & budget availability
Financial Analysis                10/3/2020    Erik White      0.9           $315.00 review reimbursement request and supporting documentation
Financial Analysis                10/6/2020    Erik White      0.8           $280.00 review reimbursement request
Financial Analysis               10/13/2020    Erik White      1.2           $420.00 review reimbursement request
Financial Analysis               10/19/2020    Erik White      0.9           $315.00 analysis of cash flows; draft reconciliation report per post-
                                                                                     petition financing order
Financial Analysis               10/22/2020    Erik White      1.1           $385.00 review reimbursement request
Financial Analysis               10/29/2020    Erik White      0.3           $105.00 review draw request
Financial Analysis               12/14/2020    Erik White      0.2            $70.00 Review final request for reimbursement from Panache
Financial Analysis Total                                      63.0        $22,050.00
Meetings & Conference Calls       5/1/2020     Erik White      0.2            $70.00 status call update with Trustee team (0.2)
                      20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 27
                                                            of 41

Activity category                Date         Professional Hours   Fees           Description
Meetings & Conference Calls       5/4/2020      Erik White     1.2        $420.00 Participate in team call with G. Milligan, J. Rudd, and S.
                                                                                  Lawrence (0.3); prepare for (0.1) and attend call with D.
                                                                                  Williamson (Dykema) re: budget (.8)
Meetings & Conference Calls       5/5/2020     Erik White      0.2         $70.00 Participate in team call with G. Milligan, J. Rudd, and S.
                                                                                  Lawrence (0.2)
Meetings & Conference Calls       5/6/2020     Erik White      0.2         $70.00 Participate in team call with G. Milligan, J. Rudd, and S.
                                                                                  Lawrence (0.2)
Meetings & Conference Calls       5/7/2020     Erik White      0.4        $140.00 Participate in team call with G. Milligan, J. Rudd, and S.
                                                                                  Lawrence (0.4)
Meetings & Conference Calls       5/8/2020     Erik White      0.7        $245.00 Review Romspen proposed budget (0.3); Call with Trustee
                                                                                  team re: comments to budget (0.4)
Meetings & Conference Calls       5/11/2020    Erik White      0.4        $140.00 Participate in trustee team call (0.4)
Meetings & Conference Calls       5/12/2020    Erik White      0.4        $140.00 Participate in trustee team call (0.4)
Meetings & Conference Calls       5/13/2020    Erik White      0.5        $175.00 Participate in trustee team call (0.5)
Meetings & Conference Calls       5/14/2020    Erik White      0.1         $35.00 Participate in trustee team call (0.1)
Meetings & Conference Calls       5/15/2020    Erik White      0.3        $105.00 Participate in trustee team call (0.3)
Meetings & Conference Calls       5/16/2020    Erik White      1.0        $350.00 Call with Trustee team to review interim DIP order draft
Meetings & Conference Calls       5/18/2020    Erik White      0.2         $70.00 call with trustee team (0.2)
Meetings & Conference Calls       5/19/2020    Erik White      0.5        $175.00 call with trustee team to discuss broker engagement and other
                                                                                  open items
Meetings & Conference Calls       5/20/2020    Erik White      0.2         $70.00 call with trustee team (0.2)
Meetings & Conference Calls       5/22/2020    Erik White      0.5        $175.00 Update call with trustee team (0.5)
                      20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 28
                                                            of 41

Activity category                Date       Professional Hours   Fees             Description
Meetings & Conference Calls       5/26/2020   Erik White     0.3        $105.00   call with trustee team (0.3)
Meetings & Conference Calls       5/27/2020   Erik White     0.4        $140.00   call with trustee team (0.4)
Meetings & Conference Calls       5/28/2020   Erik White     0.5        $175.00   call with trustee team (0.5)
Meetings & Conference Calls       5/29/2020   Erik White     0.5        $175.00   call with trustee team (0.5)
Meetings & Conference Calls        6/1/2020   Erik White     0.4        $140.00   call with trustee team (0.4)
Meetings & Conference Calls        6/2/2020   Erik White     1.8        $630.00   call with trustee team (0.5); call with CPA and trustee (0.3);
                                                                                  call with Panache, G. Milligan, S. Lawrence re: CV motion and
                                                                                  final budget (1.0)
Meetings & Conference Calls        6/3/2020   Erik White    0.4         $140.00   call with trustee team (0.4)
Meetings & Conference Calls        6/4/2020   Erik White    0.4         $140.00   call with trustee team (0.4)
Meetings & Conference Calls        6/5/2020   Erik White    0.2          $70.00   call with trustee team (0.2)
Meetings & Conference Calls        6/8/2020   Erik White    1.4         $490.00   call with trustee team (0.2); Attend creditor meeting (1.2);
Meetings & Conference Calls        6/9/2020   Erik White    0.5         $175.00   call with trustee team (0.5)
Meetings & Conference Calls       6/10/2020   Erik White    1.3         $455.00   call with trustee team (0.6); call to discuss CV motion (0.7)
Meetings & Conference Calls       6/11/2020   Erik White    0.7         $245.00   call with trustee team (0.7)
Meetings & Conference Calls       6/12/2020   Erik White    1.5         $525.00   call with trustee team (0.6); attend call with Romspen and
                                                                                  Trustee (0.9)
Meetings & Conference Calls       6/15/2020   Erik White    0.4         $140.00   call with trustee team (0.2); review revised Milligan declaration
                                                                                  (0.2)
Meetings & Conference Calls       6/16/2020   Erik White    0.8         $280.00   call with trustee team (0.8)
Meetings & Conference Calls       6/17/2020   Erik White    2.1         $735.00   call with trustee team (0.8); call with trustee team to prepare
                                                                                  for hearing (1.3)
Meetings & Conference Calls       6/18/2020   Erik White    0.7         $245.00   call with trustee team (0.5); call after hearing with trustee team
                                                                                  (0.2)
Meetings & Conference Calls       6/19/2020   Erik White    0.7         $245.00   call with trustee team (0.7)
Meetings & Conference Calls       6/22/2020   Erik White    0.4         $140.00   Call with Trustee team (.4)
Meetings & Conference Calls       6/23/2020   Erik White    0.9         $315.00   Call with Trustee team (.9)
Meetings & Conference Calls       6/24/2020   Erik White    0.4         $140.00   Call with Trustee team (.4)
Meetings & Conference Calls       6/25/2020   Erik White    0.4         $140.00   Call with Trustee team (.4)
Meetings & Conference Calls       6/26/2020   Erik White    0.3         $105.00   Call with Trustee team (.3)
Meetings & Conference Calls       6/29/2020   Erik White    0.4         $140.00   call with trustee team (0.4)
Meetings & Conference Calls        7/1/2020   Erik White    1.0         $350.00   Call with Trustee team (1.0)
Meetings & Conference Calls        7/2/2020   Erik White    0.6         $210.00   Call with Trustee team (.6)
Meetings & Conference Calls        7/6/2020   Erik White    0.3         $105.00   Call with Trustee team (.3)
Meetings & Conference Calls        7/7/2020   Erik White    0.9         $315.00   Call with Trustee team (.9)
Meetings & Conference Calls        7/8/2020   Erik White    0.5         $175.00   Call with Trustee team (.5)
Meetings & Conference Calls        7/9/2020   Erik White    0.4         $140.00   Call with Trustee team (.4)
Meetings & Conference Calls       7/14/2020   Erik White    0.6         $210.00   call with trustee team (0.6)
Meetings & Conference Calls       7/15/2020   Erik White    0.3         $105.00   call with trustee team (0.3)
Meetings & Conference Calls       7/16/2020   Erik White    0.3         $105.00   call with trustee team (0.3)
Meetings & Conference Calls       7/20/2020   Erik White    0.5         $175.00   call with trustee team (0.5)
Meetings & Conference Calls       7/23/2020   Erik White    0.5         $175.00   call with trustee team (0.5)
Meetings & Conference Calls       7/27/2020   Erik White    0.2          $70.00   call with trustee team (0.2)
                      20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 29
                                                            of 41

Activity category                   Date       Professional Hours   Fees              Description
Meetings & Conference Calls          7/28/2020   Erik White     0.6           $210.00 call with M. Schiffgrens, S. Lawrence, G. Milligan re: draws
                                                                                      (0.4); follow-up call with G. Milligan (0.2)
Meetings & Conference Calls          7/29/2020   Erik White    0.5            $175.00 call with trustee team (0.5)
Meetings & Conference Calls           8/3/2020   Erik White    0.5            $175.00 call with trustee team
Meetings & Conference Calls          8/25/2020   Erik White    0.8            $280.00 review Panache contract re: cure cost estimate and related
                                                                                      documentation
Meetings & Conference Calls           9/1/2020   Erik White    1.4            $490.00 call with trustee team (1.4)
Meetings & Conference Calls           9/2/2020   Erik White    0.9            $315.00 call with trustee team (0.9)
Meetings & Conference Calls           9/3/2020   Erik White    1.0            $350.00 Call with Trustee team (1.0)
Meetings & Conference Calls           9/8/2020   Erik White    0.4            $140.00 call with trustee team (0.4)
Meetings & Conference Calls           9/9/2020   Erik White    0.4            $140.00 call with trustee team (0.4)
Meetings & Conference Calls          9/10/2020   Erik White    0.5            $175.00 call with trustee team (0.5)
Meetings & Conference Calls          9/17/2020   Erik White    0.5            $175.00 call with trustee team
Meetings & Conference Calls          9/18/2020   Erik White    0.7            $245.00 calls (0.2 & 0.5) with trustee team
Meetings & Conference Calls          9/22/2020   Erik White    1.0            $350.00 call with trustee team (0.8); call with G Milligan (0.2)
Meetings & Conference Calls          9/23/2020   Erik White    0.4            $140.00 call with trustee team (0.4)
Meetings & Conference Calls          9/24/2020   Erik White    1.0            $350.00 calls with trustee team (0.5 & 0.5)
Meetings & Conference Calls Total                             41.5         $14,525.00
                      20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 30
                                                            of 41

Activity category                Date       Professional Hours   Fees           Description
Plan & Disclosure Statement       6/25/2020   Erik White     0.4        $140.00 Draft liquidation analysis; review claims register
Plan & Disclosure Statement       7/30/2020   Erik White     8.0      $2,800.00 call with trustee in advance of mediation (0.7); mediation (8);
                                                                                review production by Romspen (1.3)
Plan & Disclosure Statement       7/31/2020   Erik White     1.8        $630.00 update claims analysis and create summary schedule (1.3);
                                                                                call with trustee team (0.5)
Plan & Disclosure Statement       8/13/2020   Erik White     1.1        $385.00 update claims analysis
Plan & Disclosure Statement       8/28/2020   Erik White     1.4        $490.00 review Panache contract re: cure cost estimate and related
                                                                                documentation
Plan & Disclosure Statement        9/1/2020   Erik White     1.3        $455.00 update claims analysis (0.3); call with Panache re: cure costs
                                                                                calculation (1.0)
Plan & Disclosure Statement        9/4/2020   Erik White     6.3      $2,205.00 Cure cost analysis and review supporting materials
Plan & Disclosure Statement        9/8/2020   Erik White     7.0      $2,450.00 continue to review Panache cure calculation - amounts paid
                                                                                (2.4), accounts payable (3.5); call with A. Woodward re: cure
                                                                                supporting documentation (0.3); call with trustee team to
                                                                                discuss cure amount to file (0.5); review and comment on cure
                                                                                notice (0.3)
Plan & Disclosure Statement        9/9/2020   Erik White     4.8      $1,680.00 continue to work through the supporting documentation for
                                                                                Panache's cure cost calculation
Plan & Disclosure Statement       9/10/2020   Erik White     5.1      $1,785.00 continue to review documentation supporting Panache's cure
                                                                                claim
Plan & Disclosure Statement       9/11/2020   Erik White     2.5        $875.00 continue review of PDC cure cost; communications with
                                                                                trustee team re: preliminary findings and next steps
Plan & Disclosure Statement       9/14/2020   Erik White     1.5        $525.00 continue to work on cure cost analysis
Plan & Disclosure Statement       9/15/2020   Erik White     1.3        $455.00 develop and provide list of outstanding items to A. Woodward
                                                                                to complete review of cure cost
Plan & Disclosure Statement       9/17/2020   Erik White     3.4      $1,190.00 review romspen claim amount (0.4); review Summer Legacy
                                                                                amounts owed in Panache cure amount (1.3); communications
                                                                                with A. Woodward re: cure amounts (0.5);update claims
                                                                                schedule for stipulations (1.2)
Plan & Disclosure Statement       10/1/2020   Erik White     1.2        $420.00 review data room contents, provide summary for exhibit list
Plan & Disclosure Statement       10/5/2020   Erik White     0.6        $210.00 participate in call with Trustee team to prepare for sale hearing

Plan & Disclosure Statement       10/6/2020    Erik White        0.5          $175.00 call with trustee team re: plan & sale hearing
Plan & Disclosure Statement      10/11/2020    Erik White        1.8          $630.00 call with trustee team re: disclosure statement (0.9); update
                                                                                      schedules for disclosure statement (0.9)
Plan & Disclosure Statement      10/12/2020    Erik White        0.9          $315.00 call with trustee team re: plan and disclosure statement;
                                                                                      update claims schedule
Plan & Disclosure Statement      10/21/2020    Erik White        0.8          $280.00 call with counsel to prepare for disclosure hearing (0.4);
                                                                                      analysis to help counsel prepare for hearing (0.4)
Plan & Disclosure Statement      10/23/2020    Erik White        0.8          $280.00 call with trustee team re: disclosure statement
Plan & Disclosure Statement      11/16/2020    Erik White        1.0          $350.00 call with trustee team re: plan and open items
Plan & Disclosure Statement      11/17/2020    Erik White        2.8          $980.00 review unsecured claims and reconcile against debtors books
                                                                                      and records, draft email to PDC for additional info; draft cash
                                                                                      forecast to confirmation
                      20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 31
                                                            of 41

Activity category                Date       Professional Hours   Fees             Description
Plan & Disclosure Statement      11/18/2020   Erik White     0.2         $70.00   update cash forecast to confirmation
Plan & Disclosure Statement      11/20/2020   Erik White     0.9        $315.00   call with trustee team re: open items wrt plan
Plan & Disclosure Statement      11/23/2020   Erik White     1.5        $525.00   call with trustee team re: disclosure statement
Plan & Disclosure Statement      11/25/2020   Erik White     1.7        $595.00   call with trustee team to review disclosure statement updates
                                                                                  (1.5); call with G. Milligan re: romspen claim reconciliation
                                                                                  (0.2)
Plan & Disclosure Statement       12/1/2020   Erik White     1.9        $665.00   analysis of Symmetry asserted claim
Plan & Disclosure Statement       12/4/2020   Erik White     0.5        $175.00   call with trustee team re: open items to confirmation (partial
                                                                                  attendance)
Plan & Disclosure Statement       12/8/2020   Erik White     0.6        $210.00   call with trustee team re: discovery and open items for plan
                                                                                  confirmation
Plan & Disclosure Statement       12/8/2020   Erik White     1.3        $455.00   review and aggregate documents for production to White
                                                                                  parties
Plan & Disclosure Statement      12/10/2020   Erik White     0.6        $210.00   call with trustee team re: discovery and open items for plan
                                                                                  confirmation
Plan & Disclosure Statement      12/15/2020   Erik White     0.3        $105.00   call with Trustee team re: open items wrt plan confirmation
Plan & Disclosure Statement      12/17/2020   Erik White     0.5        $175.00   call with trustee team re: claims
                       20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 32
                                                             of 41

Activity category                   Date       Professional Hours   Fees              Description
Plan & Disclosure Statement         12/19/2020   Erik White     0.5           $175.00 update claims reconciliation file for ballot tracker
Plan & Disclosure Statement         12/22/2020   Erik White     1.0           $350.00 call with trustee team re: plan and open items (1.0)
Plan & Disclosure Statement         12/31/2020   Erik White     1.3           $455.00 call with A. Zarafshani, K. Mercer, J. Rudd, and G. Milligan re:
                                                                                      creditor payments (0.5); call with Trustee team re: plan
                                                                                      confirmation (0.8)
Plan & Disclosure Statement          1/6/2021    Erik White     0.7           $245.00 call with trustee team re: open items for confirmation; call with
                                                                                      A Woodward re: creditor payments
Plan & Disclosure Statement          1/8/2021    Erik White     0.3           $105.00 review info provided by Panache re: proof of payment to
                                                                                      creditors
Plan & Disclosure Statement          1/11/2021   Erik White     0.4           $140.00 Review proof of payment for critical vendors, provide info to
                                                                                      counsel to prep stipulations to withdraw claim
Plan & Disclosure Statement          1/12/2021   Erik White     0.5           $175.00 call with trustee team re open items
Plan & Disclosure Statement          1/14/2021   Erik White     0.5           $175.00 call with trustee team re open items
Plan & Disclosure Statement          1/20/2021   Erik White     0.4           $140.00 call with trustee team re: plan confirmation
Plan & Disclosure Statement          1/21/2021   Erik White     0.7           $245.00 call with trustee team re: plan confirmation; update claims
                                                                                      exhibit
Plan & Disclosure Statement          1/25/2021   Erik White     0.7           $245.00 call with trustee team re: plan confirmation (0.5); review
                                                                                      omnibus claims objection (0.2)
Plan & Disclosure Statement          1/26/2021   Erik White     1.3           $455.00 prepare for (0.4), attend (0.5), and debrief on comfirmation
                                                                                      hearing (0.4)
Plan & Disclosure Statement          2/1/2021    Erik White     0.5           $175.00 prepare for (0.4), attend (0.5), and debrief on comfirmation
                                                                                      hearing (0.4)
Plan & Disclosure Statement Total                             75.1         $26,285.00
Reporting & Analysis                 5/12/2020   Erik White    0.3            $105.00 Start to prepare MOR for March 22 - April 30 (0.3)
Reporting & Analysis                 5/18/2020   Erik White    1.5            $525.00 Continue to work on MOR - review invoices and
                                                                                      communications with A. Woodward re same
Reporting & Analysis                 5/19/2020   Erik White    1.2            $420.00 Finalize draft of MOR and distribute for review
Reporting & Analysis                 6/17/2020   Erik White    2.7            $945.00 review submitted invoices for reimbursement 3 from Panache
                                                                                      (0.4); continue to draft May MOR (2.3)
Reporting & Analysis                 6/18/2020   Erik White    2.3            $805.00 review reimbursement request from Panache and provide
                                                                                      feedback/request for additional documentation (0.8); draft
                                                                                      second budget reconcilation report (1.2); discuss MOR with G.
                                                                                      Milligan (0.3)
Reporting & Analysis                 6/19/2020   Erik White    0.3            $105.00 Review updates needed for SOFA/SOAL, update claims
                                                                                      reconciliation analysis
Reporting & Analysis                 6/20/2020   Erik White    0.2             $70.00 update MOR and send to G. Milligan for review and signature

Reporting & Analysis                 7/14/2020   Erik White    2.2            $770.00   Draft MOR for June
Reporting & Analysis                 8/10/2020   Erik White    1.7            $595.00   draft MOR
Reporting & Analysis                 9/11/2020   Erik White    1.1            $385.00   draft MOR & supporting analysis
Reporting & Analysis                 9/15/2020   Erik White    0.7            $245.00   continue to draft MOR
Reporting & Analysis                 10/7/2020   Erik White    1.2            $420.00   draft MOR
Reporting & Analysis                10/13/2020   Erik White    0.5            $175.00   finalize MOR draft
Reporting & Analysis                 11/2/2020   Erik White    1.3            $455.00   draft MOR
                       20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 33
                                                             of 41

Activity category                 Date       Professional Hours   Fees              Description
Reporting & Analysis               11/9/2020   Erik White     0.5           $175.00 continue draft MORs, draft approach for reflecting sale of real
                                                                                    estate
Reporting & Analysis              11/10/2020   Erik White     0.1            $35.00 draft email to CPA re: accounting treatment of sale of real
                                                                                    estate
Reporting & Analysis               12/1/2020   Erik White     1.1           $385.00 draft MOR - cash reconciliation
Reporting & Analysis              12/14/2020   Erik White     0.8           $280.00 Finalize MOR and distribute to trustee for review
Reporting & Analysis                1/4/2021   Erik White     0.4           $140.00 Develop draft of MOR for December 2020
Reporting & Analysis Total                                   20.1         $7,035.00
TOTAL                                                       215.4        $75,390.00
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 34
                                      of 41




                         EXHIBIT D
                      20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 35
                                                            of 41

HMP Advisory Holdings, LLC d/b/a Harney Partners
EXHIBIT D
Time Summary by Professional




         Professional             Title               Rate        Hours           Fees
         Erik White               Managing Director     $350.00           215.4     $75,390.00
20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 36
                                      of 41




                         EXHIBIT E
                                          20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 37
                                                  Providing value through a broad range of corporate finance,
                                                                                of 41

                                                  restructuring and forensic consulting
                                                  With 13 years of experience in corporate finance, restructuring, forensic consulting and asset
                                                  management, Erik is adept at providing financial and operational advisory services to companies
                                                  in transition, ranging from Fortune 500 to lower middle-market companies. Erik is skilled at
                                                  efficiently analyzing large complex data sets to develop actionable strategies to address difficult
                                                  business challenges.
Erik White, CIRA
Managing Director
Office: 512.592.7740
Cell: 734.494.2160
ewhite@harneypartners.com                         KEY ENGAGEMENTS
                                                  •   Chief Restructuring Officer: Served as Chief Restructuring Officer for precision manufacturing company in Round
Representative Roles                                  Rock, Texas, addressing severe liquidity crisis, driving revenue growth of over 10%, and effectuating a sale of the
• Chief Restructuring Officer                         business that paid creditors in full, satisfied tax liens, and generated returns for equity.
• Debtor Financial Advisor
• Creditor Financial Advisor                      •   Debtor Financial Advisor (Middle Market): Served as financial advisor to numerous companies, assisting clients to
• Expert Witness Support
• Financial Analyst                                   address financial challenges and restructure their balance sheets, both in and out of court.
Education & Certifications                        •   Debtor Financial Advisor (Large Cap): Led the bankruptcy preparation at RadioShack for its chapter 11 filing in
• MBA, University of Michigan                         2015, assisted to close over 2,000 store, and negotiated and administered the transition services agreement with the
• BSE, Princeton University
• Certified Insolvency & Restructuring Advisor
                                                      buyer of the Debtors’ assets through a 363 sale.
  (CIRA)
                                                  •   Financial Advisor to Unsecured Creditors Committee: Advised the UCC in the Team Express Distributing , an e-
                                                      commerce retailer of sporting goods, in its chapter 11 case, to recover in excess of 25% to unsecured creditors from
                                                      the sale of the entity and pursuit of litigation.
                                                  •   Financial Analysis & Planning Support: Advised several clients in various aspects of FP&A, including processes
                                                      and procedures as part of a carve-out of a Fortune 100 company, budgeting and forecasting, and sales commission
                                                      plan structuring and calculations.
                                                                                                                                       harneypartners.com
        20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 38
                                                of 41
      U.S. Bankruptcy Court             3443 Zen Garden, LP          United States Trustee (SMG111)
     903 San Jacinto, Suite 322        3443 Ed Bluestein Blvd.        903 San Jacinto Blvd, Suite 230
      Austin, TX 78701-2450            Austin, TX 78721-2912             Austin, TX 78701-2450


     3443 Zen Garden GP, LLC                      ABC Supply Co Inc.                           Adam Zarafshani
   c/o Rob Roy Parnell, Receiver                   P.O. Box 840899                     3443 Ed Bluestein Blvd., Building V
        241 McKellar Road                        Dallas, TX 75284-8099                       Austin, TX 78721-2912
    Dripping Springs, TX 78620

        ABC Supply Co., Inc.                     ACM Services, LLC                            ACM Services, LLC
        c/o Andrew Myers, PC                    c/o Kell C. Mercer, PC                          c/o Nick Morris
        Attn: Lisa M. Norman
   1885 Saint James Place, 15th Floor
                                              1602 E. Cesar Chavez Street                         3280 FM 112
       Houston, TX 77056-4176                   Austin, TX 78702-4456                        Taylor, TX 76574-4520
          SERVED VIA ECF                          SERVED VIA ECF                              SERVED VIA ECF
             Aero Photo                             Ahern Rentals                            Allied Sales Company
       4000 16th Street North                      P.O. Box 271390                               P.O. Box 6116
      St. Petersburg, FL 33703                Las Vegas, NV 89127-1390                       Austin, TX 78762-6116


                                                 Austin Glass & Mirror                     Austin Glass & Mirror, Inc.
Austin Commercial & Residential Plumbing           6308 Decker Lane                          c/o Kell C. Mercer, PC
      2407 S. Congress Ave, Ste132
         Austin, TX 78704-5505
                                                 Austin, TX 78724-5102                    1602 E. Cesar Chavez Street
                                                  SERVED VIA ECF                            Austin, TX 78702-4456
                                                                                               SERVED VIA ECF
                BPI                           Blue Fish Collaborative, Inc.                 Capital Industries, LLC
          P.O. Box 405300                           P.O. Box 40792                           c/o Kell C. Mercer, PC
      Atlanta, GA 30384-5300                    Austin, TX 78704-0014                     1602 E. Cesar Chavez Street
                                                                                            Austin, TX 78702-4456
                                                                                              SERVED VIA ECF
       Capital Pumping, LP                           Capital Pumping, LP                     Christopher G Burwell
     3200 Steck Ave, Suite 220                     c/o Stephanie O’Rourke                       230 Pereida Street
                                                       Cokinos Young
      Austin, TX 78757-8032                     10999 IH 10 West, Suite 800
                                                                                          San Antonio, TX 78210-1145
        SERVED VIA ECF                         San Antonio, Texas 78230-1349                   SERVED VIA ECF
                                                     SERVED VIA ECF
      Capital Industries, LLC                  CT Laborers Electric, LLC                         City of Austin
     2105 Donley Dr., Ste. 200                     188 Alaska Road                             c/o Anne Morgan
      Austin, TX 78758-4510                     Uhland, TX 78640-6644                          301 W. 2nd Street
                                                                                             Austin, TX 78701-4652

DM’s Construction Equipment Repair            Eightfold Development, LLC                       Equipment Share
        518 Yucca Drive                    3443 Ed Bluestein Blvd., Building V                 5710 Bull Run Dr
  Round Rock, TX 78681-7411                      Austin, TX 78721-2912                     Columbia, MO 65201-2860


               Dan White                             Dan White, Individually                  Equipmentshare.com, Inc.
         c/o Jeffrey M Tillotson                     Dan White Family Trust                   c/o Richard J. Wallace, III
              Tillotson Law                 c/o Deborah D. Williamson,Dykema Gossett             Scheef & Stone LLP
      1807 Ross Avenue, Suite 325                     112 E. Pecan St #1800                   500 N. Akard, Suite 2700
                                                 San Antonio, TX 78205-1521
        Dallas, TX 75201-8040                                                                  Dallas, TX 75201-3306
                                                       SERVED VIA ECF
           SERVED VIA ECF                                                                        SERVED VIA ECF
       20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 39
                                               of 41
     Ferguson Enterprises Inc.      Ferguson Enterprises, LLC         Ferguson Enterprises, LLC
         2551 North Mays              c/o Anthony F. Ciccone             c/o Misti L. Beanland
   Round Rock, TX 78665-2411            611 West 14th Street         8131 LBJ Freeway, Suite 700
        SERVED VIA ECF                Austin, TX 78701-1725                Dallas, TX 75251
                                        SERVED VIA ECF                    SERVED VIA ECF
     Ferguson Waterworks, LLC      Fritz, Byrne, Head & Gilstrap           Frontier Plastering
   #1106 4427 Factory Hill Drive   221 West Sixth Street, Ste 960            P.O. Box 1455
    San Antonio, TX 78219-2704        Austin, TX 78701-3444             Elgin, TX 78621-1455


          GSC Architects                         Great Lakes Lifting Solutions                        Hilti Inc.
    3100 Alvinn Devanne Bldg. A                       4910 Wilshire Blvd.                        P.O. Box 650756
             Ste. 200-B                        Country Club Hills, IL 60478-3153               Dallas, TX 75265-0756
       Austin, TX 78741-7406


 Fritz, Byrne, Head & Gilstrap, PLLC                  Glass.com of Illinois             H&H Crane Services, Inc. dba Texas Crane Svc
                                                                                                  c/o Robert L. Barrows
       Attn: Lisa C. Fancher                        910 Riverside Dr., Unit 4                Warren, Drugan & Barrows, P.C.
  221 West Sixth Street, Suite 960                  Elmhurst, IL 60126-4979                     800 Broadway, Suite 200
      Austin, TX 78701-3444                           SERVED VIA ECF                          San Antonio, TX 78215-1241
       SERVED VIA ECF                                                                              SERVED VIA ECF
H&H Crane Services, Inc. dba Texas Crane Svc             Hays County                       Hill Country Electric Supply
             c/o Sam Drugan
     Warren, Drugan & Barrows, P.C.                     c/o Tara LeDay                            P.O. Box 577
        800 Broadway, Suite 200                         P.O. Box 1269                      San Antonio, TX 78292-0577
      San Antonio, TX 78215-1241                  Round Rock, TX 78680-1269                     SERVED VIA ECF
           SERVED VIA ECF
                                                      SERVED VIA ECF
   Hinshaw & Culbertson LLP                              Hollandstone                             Hull Supply, Inc.
 151 North Franklin St., Ste. 2500                     P.O. Box 50058                          5117 East Cesar Chavez
     Chicago, IL 60606-1915                         Austin, TX 78763-0058                      Austin, TX 78702-5142


 Hill Country Electric Supply, LP              Koetter Fire Protection of Austin, LLC   Koetter Fire Protection of Austin, LLC
      c/o Kell C. Mercer, PC                    16069 Central Commerce Drive                  c/o Kell C. Mercer, PC
  1602 E. Cesar Chavez Street                    Pflugerville, TX 78660-2005                1602 E. Cesar Chavez Street
      Austin, TX 78702-4456                          SERVED VIA ECF                           Austin, TX 78702-4456
        SERVED VIA ECF                                                                          SERVED VIA ECF
          Jeremie Schultz                            Keytech North America                      MLA Geotechnical
         6555 Hwy 140 W                             20 PGA Drive Suite 201                 2800 Longhorn Blvd Suite 104
     Puryear, TN 38251-3943                         Stafford, VA 22554-8218                   Austin, TX 78758-7624


        Lone Star Materials                            Lone Star Materials, Inc.               Lyle America, Inc.
         11111 Bluff Bend                              c/o Dennis A. McQueen               d/b/a Glass.com of Illinois
                                                       Pagel, Davis & Hill, P.C.
       Austin, TX 78753-3221                          1415 Louisiana, 22nd Floor
                                                                                          1602 E. Cesar Chavez Street
        SERVED VIA ECF                                Houston, TX 77002-7344                Austin, TX 78702-4456
                                                         SERVED VIA ECF                       SERVED VIA ECF
  MOHD Service Solutions LLC                        Mark Schiffgens, CPA                McMinn Land Surveying Company
  3701 E. Plano Parkway Ste 400                  100 E. Anderson Lane Ste 250              4008 Greenmountain Lane
     Plano, TX 75074-1806                           Austin, TX 78752-1233                   Austin, TX 78759-7570
      20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 40
                                              of 41
     Mint Engineering, LLC         Mobile Mini Storage Solutions            NLB Corp.
   5130 Mansfield View Court    4646 East Van Buren Street Suite 400     29830 Beck Road
     Austin, TX 78732-1854           Phoenix, AZ 85008-6927           Wixom, MI 48393-2824


          Nathan Olson                            Texas Concrete                         Paradigm Glass
     11308 Wet Season Dr.                     Oldcastle Materials, Inc              9603 Saunders Lane, #B-2
     Austin, TX 78754-5855                 1320 Arrow Point Dr. Ste 600              Austin, TX 78758-5230
                                            Cedar Park, TX 78613-2189


Panache Development & Construction     Panache Development & Construction, Inc.     Praxair Distribution, Inc.
         P.O. Box 26539                         1100 Norwood Tower                 Dept 0812 P.O. Box 120812
      Austin, TX 78755-0539                       114 W. 7th Street
                                               Austin, TX 78701-3000
                                                                                     Dallas, TX 75312-0812
        SERVED VIA ECF
                                                 SERVED VIA ECF

Professional StruCivil Engineering             Professional Flooring               Ram Tool & Supply Co, Inc
 12710 Research Blvd., Suite 390                  P.O. Box 7558                           Attn: Legal
     Austin, TX 78759-4380                  Fort Worth, TX 76111-0558               4500 5th Ave S, Bldg A
       SERVED VIA ECF                                                               Birmingham, AL 35222

  Regal Plastics Supply Company, Inc         Reinhart & Associates, Inc.                   Rob Roy Parnell
     9200 N. Royal Ln. Suite 120                 P.O. Box 140105                       c/o G. Stewart Whitehead
        Irving, TX 75063-2468                                                                Winstead, PC
                                              Austin, TX 78714-0105                  401 Congress Avenue Ste 2100
                                                                                        Austin, TX 78701-3798


   Rob Roy Parnell, Receiver                         Roca                          Ruiz Testing Services, Inc
       251 McKellar Road                      11190 NW 25th Street                     10854 Gulfdale St.
Dripping Springs, TX 78620-4884                 Miami, FL 33172                   San Antonio, TX 78216-3607


Rompsen Mortgage Limited Partnership   Rompsen Mortgage Limited Partnership       Rompsen Mortgage Limited Partnership
        c/o Mark T. Michell              162 Cumberland Street, Suite 300                Foley & Lardner LLP
       Foley & Lardner LLP                                                                Attn: Tom Scannell
                                              Toronto, Ontario M5R                 2021 McKinney Avenue, Suite 1600
   600 Congress Ave., Suite 3000
                                               SERVED VIA ECF                           Dallas, TX 75201-3340
      Austin, TX 78701-3056
                                                                                          SERVED VIA ECF
        SERVED VIA ECF
     Schindler Elevator Corp.               Schindler Elevator Corporation          Summer Legacy, LLC
     2020 Centimeter Center                      c/o Barbara Emerson                c/o Kell C. Mercer, PC
                                              Bellinger & Suberg, LLP
     Austin, TX 78758-4956                  12221 Merit Drive, Suite 1750
                                                                                  1602 E. Cesar Chavez Street
       SERVED VIA ECF                          Dallas, TX 75251-2281                Austin, TX 78702-4456
                                                 SERVED VIA ECF                       SERVED VIA ECF
      Sigmax Corporation                           Structures                       Summer Legacy, LLC
    321 N. Oakhurst Dr.#602                   6926 N. Lamar Blvd                       P.O. Box 144151
  Beverly Hills, CA 90210-4175               Austin, TX 78752-3508                  Austin, TX 78714-4151
                                                                                      SERVED VIA ECF

      Sweep Across Texas                        The Bug Master                                Trane
       1512 Dungan Lane                         1912 Smith Rd.                         P.O. Box 845053
     Austin, TX 78754-4022                   Austin, TX 78721-3547                   Dallas, TX 75284-5053
     20-10410-hcm Doc#413 Filed 03/04/21 Entered 03/04/21 18:22:56 Main Document Pg 41
                                               of 41
     Texas Air Industries                 Texas Air, LLC               Texas Crane Service
401 Congress Ave., Suite 111540       c/o Christopher  Stanley       203 S. W.W. White Rd.
                                       Sneed, Vine & Perry
    Austin, TX 78701-4071                 108 E. 8th Street
                                                                   San Antonio, TX 78219-4221
      SERVED VIA ECF               Georgetown, TX 78626-5802           SERVED VIA ECF
                                              SERVED VIA ECF
         Travis County                      Travis County, Texas               Wembley Metal Buildings
       c/o Jason A. Starks                     P.O. Box 1748                      11914 Radium Street
         P.O. Box 1748                     Austin, TX 78767-1748              San Antonio, TX 78216-2713
    Austin, TX 78767-1748                    SERVED VIA ECF                       SERVED VIA ECF
      SERVED VIA ECF
 Wembley Metal Buildings, LLC                  B. Russell Horton                  G. Stewart Whitehead
    c/o Christopher Burwell          George Brothers Kincaid & Horton LLP              Winstead, PC
       230 Pereida Street                  114 West 7th St. Ste. 1100       401 Congress Avenue, Suite 2100
  San Antonio, TX 78210-1145                Austin, TX 78701-3015                Austin, TX 78701-3798
                                              SERVED VIA ECF
      SERVED VIA ECF                                                               SERVED VIA ECF
         Gregory S. Milligan            United States Trustee – AU12        Dealers Electrical Supply Company
        Chapter 7/11 Trustee           903 San Jacinto Blvd, Suite 230               P.O. Box 14624
  Harney Management Partners, LLC
          P.O. Box 90099
                                          Austin, TX 78701-2450                     Austin, TX 78761
       Austin, TX 78709-0099
         SERVED VIA ECF
  Foran, O’Toole & Burke, LLC                Niilo Studios, LLC                   Howard L. Adelman
321 North Clark Street, Suite 2450            1726 Giles Street                Adelman& Gettleman, Ltd.
       Chicago, IL 60654                     Austin, TX 78722                53 W. Jackson Blvd., Suite 1050
                                                                                   Chicago, IL 60604

Mount Hawley Insurance Company             Star Insurance Company                Doucet & Associates
  9025 North Lindbergh Road                 26255 American Drive              7401B Highway TX-71 West
       Peoria, IL 61615                      Southfield, MI 48034                 Austin, TX 78735


  Sprouse Shrader Smith PLLC
        Attn: Terry Irion
    805 Las Cimas Parkway
    Las Cimas III, Suite 350
       Austin, TX 78746
